Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on April 22, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 5 and 9 have been acknowledged.
In view of the amendment of claim 5, Applicant amended the claim to recite “a predetermined pattern number”. In view of claim 7, “the predetermined threshold” is defined earlier by “a predetermined threshold among the series pattern candidates”. Accordingly,  the 35 U.S.C. 112 rejection of claims 5 and 7-8 have been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 6-8 of Remarks, filed April 22, 2022 have been fully considered. Applicant’s arguments are directed to the amended features of claims. Upon further consideration, a new ground(s) of rejection is made in view of addition prior art.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al  (U.S. Patent Application Publication 2020/0150159 A1) in view of Xu et al (U.S. Patent Application Publication 2020/0174870 A1).

	Regarding claim 1, Takeda discloses a time series data monitoring system comprising: 
a series pattern candidate generating unit that generates series pattern candidates (FIG. 1 shows an example of an anomaly detection device 1; Paragraph [0029], the detector 14 performs filtering on the degree of anomaly calculated by the calculator 12 and detects the presence of a degree of anomaly in the data of the filtered degree of anomaly, the degree of anomaly exceeding a preset threshold or being equal to or greater than the threshold) included in time series data obtained from a monitored system using the time series data (Paragraph [0025], the target device T includes, for example, an apparatus, a device, a facility, a factory, a plant, and the like that can output arbitrary measurement values. The anomaly detection device 1 and the target device T are connected to each other via a network N; paragraph [0027], the anomaly detection device 1 receives the measurement value D input from the communicator 10) and a prediction model of the time series data (Paragraph [0027], the calculator 12 calculates a degree of anomaly using the measurement value D input from the communicator 10.  For example, the calculator 12 reads, from the storage 24, a model M (a first model) generated by learning an operation of the target device T, calculates a predictive value of a behavior of the target device T through machine learning using the model M, and then calculates a degree of anomaly which is the error between the predictive value and the measurement value); and 
a series pattern generating unit that classifies the series pattern candidates generated by the series pattern candidate generating unit (Paragraph [0030], the anomaly determiner 16 determines whether a degree of anomaly exceeding the threshold indicates an "anomaly (a sign of failure)" or "not an anomaly (false detection)." That is, the anomaly determiner 16 determines whether a rise of the degree of anomaly indicates an anomaly of the target device T according to the degree of change of the rise of the degree of anomaly calculated by the calculator 12 within a predetermined time range.  The anomaly determiner 16 determines "anomaly" or "false detection" according to whether data indicating an uptrend in the degree of anomaly exceeding the threshold corresponds to a rule for ignoring a preset degree of anomaly (determination condition), whether the rise of the degree of anomaly is stable within the predetermined determination target time (falls within the predetermined range)) and outputs, as a series pattern of the time series data, a candidate satisfying a predetermined condition among the classified series pattern candidates (Paragraph [0053], FIG. 7 shows the states of the time series data corresponding to Pattern 1 (gradual rise) shown in FIG. 2 before and after the filtering using the low-pass filter.  FIG. 8 shows the states of the time series data corresponding to Pattern 2 (consecutive spikes) shown in FIG. 2 before and after the filtering using the low-pass filter; paragraph [0055], the example shown in FIG. 8 shows that, as a result of filtering, the consecutive spike-shaped degree of anomaly still exceeded the threshold although the magnitude of the degree of anomaly decreased overall.  Accordingly, it was ascertained that, in the subsequent process of the anomaly determiner 16, the rise of the consecutive spike-shaped degree of anomaly was determined as an "anomaly."; paragraph [0056], FIG. 9 shows the states before and after filtering was performed on time series data corresponding to Pattern 3 (a rectangle) shown in FIG. 2 using a low-pass filter in Example 1.  FIG. 10 shows the states before and after filtering was performed on time series data corresponding to Pattern 4 (a single spike) shown in FIG. 2 using a low-pass filter in Example 1; paragraph [0058], in the example shown in FIG. 10, the rise of the single spike-shaped degree of anomaly was reduced by filtering, and the degree of anomaly was thus reduced to below the threshold.  Accordingly, it was ascertained that, in the subsequent process of the anomaly determiner 16, the rise of the single spike-shaped degree of anomaly was determined as "no anomaly" and it was possible to reduce false detection).
However, Takeda does not specifically disclose wherein the series pattern candidates are compared using dynamic time warping or Euclidian distance.
	In the similar field of endeavor, Xu discloses (Abstract, a method for implementing automated information technology (IT) system failure recommendation and mitigation includes performing log pattern learning to automatically generate sparse time series for each log pattern for a set of classification logs corresponding to a failure, performing multivariate log time series extraction based on the log pattern learning to generate a failure signature for the set of classification logs, including representing the sparse time series as a run-length encoded sequence for efficient storage and computation, calculating a similarity distance between the failure signature for the set of classification logs and each failure signature from a failure signature model file, determining a failure label for the failure corresponding to a most similar known failure based on the similarity distance, and initiating failure mitigation based on the failure label) wherein the series pattern candidates are compared (Paragraph [0017], the embodiments described herein can perform automated information technology (IT) system failure recommendation based on sparse multivariate log pattern time series. More specifically, the embodiments described herein can automatically classify unknown system failures based on the sparse multivariate log pattern time series) using dynamic time warping or Euclidian distance (Paragraph [0018], the embodiments described herein can determine the most likely known system failures based on a similarity distance computation between the unknown system failure signature and known system failure signatures. More specifically, the similarity between the system failures can be defined by the aggregated pair-wise dynamic time warping (DTW) distance).
	Takeda and Xu are analogous art because both pertain to utilize the method for processing the time series data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the anomaly detection device taught by Takeda incorporate the teachings of Xu, and applying the method for implementing automated information technology (IT) system failure recommendation taught by Xu to provide the log pattern learning for classifying pattern time series using dynamic time warping to determine the most likely known system failures. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Takeda according to the relied-upon teachings of Xu to obtain the invention as specified in claim.

	Regarding claim 2, the combination of Takeda in view of Xu discloses everything claimed as applied above (see claim 1), and Takeda further disclose wherein the series pattern candidate generating unit generates, as the series pattern candidates, data (FIGS. 1 and 3; paragraph [0039], the detector 14 performs filtering on the degree of anomaly input from the calculator 12 (Step S105).  The detector 14 performs filtering using, for example, a low-pass filter) in which a prediction error between a prediction result of the prediction model and the time series data (Paragraph [0027], calculates a degree of anomaly which is the error between the predictive value and the measurement value) is less than or equal to a predetermined threshold (Paragraph [0039], the detector 14 performs filtering using, for example, a low-pass filter.  FIGS. 4 and 5 show graphs showing temporal changes of the degree of anomaly before and after the filtering.  As shown in FIG. 4, the rise of the single spike-shaped degree of anomaly corresponding to "Pattern 4" shown in FIG. 2 is reduced by the filtering; paragraph [0058], in the example shown in FIG. 10, the rise of the single spike-shaped degree of anomaly was reduced by filtering, and the degree of anomaly was thus reduced to below the threshold.  Accordingly, it was ascertained that, in the subsequent process of the anomaly determiner 16, the rise of the single spike-shaped degree of anomaly was determined as "no anomaly" and it was possible to reduce false detection. Thus, the error between the predictive value and the measurement value is less than or equal to a predetermined threshold by the filtering).  

	Regarding claim 3, the combination of Takeda in view of Xu discloses everything claimed as applied above (see claim 1), and Takeda further disclose wherein the series pattern generating unit outputs a representative series pattern candidate among a predetermined pattern number of classified series pattern candidates (FIG. 1; paragraph [0030], an "anomaly (a sign of failure)" or "not an anomaly (false detection)." are used to determine the degree of anomaly of  the time series data; paragraphs [0022]-[0024], uptrends of degrees of anomaly that are targets of the present embodiment may be classified into, for example, four patterns as shown in FIG. 2.  Pattern 1 shows an uptrend in which a degree of anomaly gradually rises with the passage of time.  Pattern 2 shows an uptrend in which there are consecutive spike-shaped rises in degree of anomaly.  Since the uptrends of Patterns 1 and 2 are often determined to be signs of failure, the anomaly detection device 1 determines an uptrend in the degree of anomaly corresponding to any of these patterns as an "anomaly." … Pattern 3 shows an uptrend in which a degree of anomaly suddenly rises and then becomes stable (a degree of anomaly with respect to time is plotted as a rectangle).  The uptrend of Pattern 3 is assumed to indicate that unexpected 
failure has occurred (i.e., an anomaly has occurred) as indicated by the sudden 
rise of the degree of anomaly or a state of the target device T has changed 
(i.e., no anomaly has occurred)… Pattern 4 shows an uptrend in which there is a single spike-shaped rise in degree of anomaly …in this case, the anomaly detection device 1 determines an uptrend in a degree of anomaly corresponding to Pattern 4 to be "false detection.". Thus, a predetermined pattern number is two) based on information regarding similarity between the series pattern candidates (Paragraph [0053], FIG. 7 shows the states of the time series data corresponding to Pattern 1 (gradual rise) shown in FIG. 2 before and after the filtering using the low-pass filter; paragraph [0054], as a result of reducing a sudden fluctuation of the degree of anomaly before the filtering, an uptrend in the degree of anomaly plotted in a smooth curve was easy to determine.  In addition, a threshold of the filtered degree of anomaly was determined (S1), the time at which the degree of anomaly exceeded the threshold (the above-described activation time t) was recorded (S2), and it was checked whether the rise of the degree of anomaly was stable for the period from the activation time t to the time reached after a predetermined time S elapsed.  In this example, it was ascertained that the rise of the degree of anomaly was not stable.  Accordingly, it was ascertained that, in the subsequent process of the anomaly determiner 16, the gradual rise of the degree of anomaly was determined as an "anomaly.").

	Regarding claim 9, Takeda discloses a time series data monitoring method comprising:  39 6108575-1HITACHI19-341800382US01 
allowing a series pattern candidate generating unit to generate series pattern candidates (FIG. 1 shows an example of an anomaly detection device 1; Paragraph [0029], the detector 14 performs filtering on the degree of anomaly calculated by the calculator 12 and detects the presence of a degree of anomaly in the data of the filtered degree of anomaly, the degree of anomaly exceeding a preset threshold or being equal to or greater than the threshold) included in time series data obtained from a monitored system using the time series data (Paragraph [0025], the target device T includes, for example, an apparatus, a device, a facility, a factory, a plant, and the like that can output arbitrary measurement values. The anomaly detection device 1 and the target device T are connected to each other via a network N; paragraph [0027], the anomaly detection device 1 receives the measurement value D input from the communicator 10) and a prediction model of the time series data (Paragraph [0027], the calculator 12 calculates a degree of anomaly using the measurement value D input from the communicator 10.  For example, the calculator 12 reads, from the storage 24, a model M (a first model) generated by learning an operation of the target device T, calculates a predictive value of a behavior of the target device T through machine learning using the model M, and then calculates a degree of anomaly which is the error between the predictive value and the measurement value); 
allowing a series pattern generating unit to classify the series pattern candidates generated by the series pattern candidate generating unit (Paragraph [0030], the anomaly determiner 16 determines whether a degree of anomaly exceeding the threshold indicates an "anomaly (a sign of failure)" or "not an anomaly (false detection)." That is, the anomaly determiner 16 determines whether a rise of the degree of anomaly indicates an anomaly of the target device T according to the degree of change of the rise of the degree of anomaly calculated by the calculator 12 within a predetermined time range.  The anomaly determiner 16 determines "anomaly" or "false detection" according to whether data indicating an uptrend in the degree of anomaly exceeding the threshold corresponds to a rule for ignoring a preset degree of anomaly (determination condition), whether the rise of the degree of anomaly is stable within the predetermined determination target time (falls within the predetermined range)); and 
allowing the series pattern generating unit to output, as a series pattern of the time series data, a candidate satisfying a predetermined condition among the classified series pattern candidates (Paragraph [0053], FIG. 7 shows the states of the time series data corresponding to Pattern 1 (gradual rise) shown in FIG. 2 before and after the filtering using the low-pass filter.  FIG. 8 shows the states of the time series data corresponding to Pattern 2 (consecutive spikes) shown in FIG. 2 before and after the filtering using the low-pass filter; paragraph [0055], the example shown in FIG. 8 shows that, as a result of filtering, the consecutive spike-shaped degree of anomaly still exceeded the threshold although the magnitude of the degree of anomaly decreased overall.  Accordingly, it was ascertained that, in the subsequent process of the anomaly determiner 16, the rise of the consecutive spike-shaped degree of anomaly was determined as an "anomaly."; paragraph [0056], FIG. 9 shows the states before and after filtering was performed on time series data corresponding to Pattern 3 (a rectangle) shown in FIG. 2 using a low-pass filter in Example 1.  FIG. 10 shows the states before and after filtering was performed on time series data corresponding to Pattern 4 (a single spike) shown in FIG. 2 using a low-pass filter in Example 1; paragraph [0058], in the example shown in FIG. 10, the rise of the single spike-shaped degree of anomaly was reduced by filtering, and the degree of anomaly was thus reduced to below the threshold.  Accordingly, it was ascertained that, in the subsequent process of the anomaly determiner 16, the rise of the single spike-shaped degree of anomaly was determined as "no anomaly" and it was possible to reduce false detection).
However, Takeda does not specifically disclose wherein the series pattern candidates are compared using dynamic time warping or Euclidian distance.
	In the similar field of endeavor, Xu discloses (Abstract, a method for implementing automated information technology (IT) system failure recommendation and mitigation includes performing log pattern learning to automatically generate sparse time series for each log pattern for a set of classification logs corresponding to a failure, performing multivariate log time series extraction based on the log pattern learning to generate a failure signature for the set of classification logs, including representing the sparse time series as a run-length encoded sequence for efficient storage and computation, calculating a similarity distance between the failure signature for the set of classification logs and each failure signature from a failure signature model file, determining a failure label for the failure corresponding to a most similar known failure based on the similarity distance, and initiating failure mitigation based on the failure label) wherein the series pattern candidates are compared (Paragraph [0017], the embodiments described herein can perform automated information technology (IT) system failure recommendation based on sparse multivariate log pattern time series. More specifically, the embodiments described herein can automatically classify unknown system failures based on the sparse multivariate log pattern time series) using dynamic time warping or Euclidian distance (Paragraph [0018], the embodiments described herein can determine the most likely known system failures based on a similarity distance computation between the unknown system failure signature and known system failure signatures. More specifically, the similarity between the system failures can be defined by the aggregated pair-wise dynamic time warping (DTW) distance).
	Takeda and Xu are analogous art because both pertain to utilize the method for processing the time series data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the anomaly detection device taught by Takeda incorporate the teachings of Xu, and applying the method for implementing automated information technology (IT) system failure recommendation taught by Xu to provide the log pattern learning for classifying pattern time series using dynamic time warping to determine the most likely known system failures. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Takeda according to the relied-upon teachings of Xu to obtain the invention as specified in claim.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al  (U.S. Patent Application Publication 2020/0150159 A1) in view of Xu et al (U.S. Patent Application Publication 2020/0174870 A1) in view of BATOUKOV et al (U.S. Patent Application Publication 2019/0370610 A1).

	Regarding claim 4, the combination of Takeda in view of Xu discloses everything claimed as applied above (see claim 1), and Takeda further disclose a display for displaying an anomaly (Paragraph [0033]).
	However, Takeda does not specifically disclose wherein the series pattern generating unit causes a display unit to display the series pattern of the time series data.
	In the similar field of endeavor, BATOUKOV discloses (Abstract, systems and methods for data anomaly detection include recommending one or more algorithms from a set of algorithms to process received time series data, wherein the one or more algorithms are recommended based at least in part on a type of workload for processing the received time series data.  Assisted parameter tuning is provided for a detected anomaly alert and calibration, and the received time series data is processed based on a user selected algorithm that is parameter tuned, thereby resulting in more efficient and reliable anomaly detection) wherein the series pattern generating unit causes a display unit (FIG. 1; paragraph [0041], the presentation component(s) 116 present data indications to a user or other device.  Exemplary presentation components include a display device .. such as visually in a graphical user interface (GUI)) to display the series pattern of the time series data (FIG. 15; paragraph [0200], the method 1500 beings at 1502 where time series data is obtained (e.g., the time series data 408), such as by the anomaly detection module 316.  The time series data can be any data on which anomaly detection is to be performed. One or more anomaly alerts are defined at 1504 as determined, for example, by the alert setup component 402.  The alerts are then tuned at 1506, such as based on one or more user inputs or feedback as described herein … The anomaly detection results based on a change to the user input sensitivity element are displayed at 1508).
	Takeda and BATOUKOV are analogous art because both pertain to utilize the method for processing the time series data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the anomaly detection device taught by Takeda incorporate the teachings of BATOUKOV, and applying the display device taught by BATOUKOV to provide the graphical user interface on the display in order to display the generated series pattern of the time series data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Takeda according to the relied-upon teachings of BATOUKOV to obtain the invention as specified in claim.

	Regarding claim 6, the combination of Takeda in view of Xu discloses everything claimed as applied above (see claim 2), and Takeda further disclose wherein the series pattern candidate generating unit38 6108575-1HITACHI19-341800382US01outputs, as the series pattern candidates, data (FIGS. 1 and 3; paragraph [0039], the detector 14 performs filtering on the degree of anomaly input from the calculator 12 (Step S105).  The detector 14 performs filtering using, for example, a low-pass filter) in which the prediction error (Paragraph [0027], calculates a degree of anomaly which is the error between the predictive value and the measurement value) is less than or equal to the predetermined threshold (Paragraph [0039], the detector 14 performs filtering using, for example, a low-pass filter.  FIGS. 4 and 5 show graphs showing temporal changes of the degree of anomaly before and after the filtering.  As shown in FIG. 4, the rise of the single spike-shaped degree of anomaly corresponding to "Pattern 4" shown in FIG. 2 is reduced by the filtering; paragraph [0058], in the example shown in FIG. 10, the rise of the single spike-shaped degree of anomaly was reduced by filtering, and the degree of anomaly was thus reduced to below the threshold.  Accordingly, it was ascertained that, in the subsequent process of the anomaly determiner 16, the rise of the single spike-shaped degree of anomaly was determined as "no anomaly" and it was possible to reduce false detection. Thus, the error between the predictive value and the measurement value is less than or equal to a predetermined threshold by the filtering). Takeda further disclose a display for displaying an anomaly (Paragraph [0033]).
However, Takeda does not specifically disclose the predetermined threshold input by a user from a display unit that displays the series pattern of the time series data.
	In the similar field of endeavor, BATOUKOV discloses (Abstract, systems and methods for data anomaly detection include recommending one or more algorithms from a set of algorithms to process received time series data, wherein the one or more algorithms are recommended based at least in part on a type of workload for processing the received time series data.  Assisted parameter tuning is provided for a detected anomaly alert and calibration, and the received time series data is processed based on a user selected algorithm that is parameter tuned, thereby resulting in more efficient and reliable anomaly detection) the predetermined threshold input by a user (Paragraph [0126], as illustrated by the user interface 800 shown in FIG. 8; paragraph [0129], in a custom mode, parameters can be configured manually, including adjusting the threshold 806; FIG. 15 shows a method 1500 for implementing anomaly detection; paragraph [0200], for example, the different parameters for a selected anomaly detection algorithm are adjusted (e.g., values of variables, etc.) The anomaly detection results based on a change to the user input sensitivity element are displayed at 1508) from a display unit (FIG. 1; paragraph [0041], the presentation component(s) 116 present data indications to a user or other device.  Exemplary presentation components include a display device .. such as visually in a graphical user interface (GUI)) that displays the series pattern of the time series data (Paragraph [0200], the method 1500 beings at 1502 where time series data is obtained (e.g., the time series data 408), such as by the anomaly detection module 316.  The time series data can be any data on which anomaly detection is to be performed. One or more anomaly alerts are defined at 1504 as determined, for example, by the alert setup component 402.  The alerts are then tuned at 1506, such as based on one or more user inputs or feedback as described herein … The anomaly detection results based on a change to the user input sensitivity element are displayed at 1508).
	Takeda and BATOUKOV are analogous art because both pertain to utilize the method for processing the time series data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the anomaly detection device taught by Takeda incorporate the teachings of BATOUKOV, and applying the display device taught by BATOUKOV to provide the graphical user interface on the display in order to allow the user input different threshold values for generating the series pattern of the time series data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Takeda according to the relied-upon teachings of BATOUKOV to obtain the invention as specified in claim.
     
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al  (U.S. Patent Application Publication 2020/0150159 A1) in view of Xu et al (U.S. Patent Application Publication 2020/0174870 A1) in view of BATOUKOV et al (U.S. Patent Application Publication 2019/0370610 A1) in view of Hunt et al (U.S. Patent Application Publication 2018/0211153 A1).

	Regarding claim 5, the combination of Takeda in view of Xu in view of BATOUKOV discloses everything claimed as applied above (see claim 4).
	However, Takeda does not specifically disclose wherein the series pattern generating unit classifies the series pattern candidates according to a predetermined pattern number input by a user from the display unit.
	In the similar field of endeavor, Hunt discloses (Paragraph [0013], a pattern identifier device 100 is shown in accordance with an illustrative embodiment.  Pattern identifier device 100 may include an input interface 102, an output interface 104, a communication interface 106, a non-transitory computer-readable medium 108, a processor 110, a pattern identifier application 122; paragraph [0021], pattern identifier application 122 is applicable in a variety of industries.  For example, pattern identifier application 122 may be used to identify patterns in time series data or any other data with a monotonically increasing variable value) wherein the series pattern generating unit classifies the series pattern candidates (Paragraph [0029], referring to FIGS. 2A, 2B, and 2C, example operations associated with pattern identifier application 122 are described; paragraph [0100], referring to FIG. 5, sample output values for nine different pattern types are shown for dataset curve 400 used as dataset 126.  Pattern type P1 may be described as a "dip".  Pattern type P2 may be described as a "spike".  Pattern type P3 may be described as a "sudden increase".  Pattern type P4 may be described as a "sudden drop".  Pattern type P5 may be described as a "constant".  Pattern type P6 may be described as an "exponential decrease".  Pattern type P7 may be described as an "exponential increase".  Pattern type P8 may be described as a "linear decrease".  Pattern type P9 may be described as a "linear increase"; paragraphs [0102]-[0103], in an operation 286, a pattern type of the number of pattern types is selected… In an operation 288, a neural network model output for the pattern type is selected.  For example, for the first iteration of operation 288, the first row of output values illustrated for pattern type P1 in FIG. 5 are selected) according to a predetermined pattern number input by a user from the display unit (Paragraph [0030], in an operation 200, a first indicator of a number of pattern types may be received.  For example, a number of pattern types value may be read from a command line that triggers execution of pattern identifier application 122, may be received by pattern identifier application 122 after selection from a user interface window or after entry by a user into a user interface window).
	Takeda and Hunt are analogous art because both pertain to utilize the method for processing the time series data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the anomaly detection device taught by Takeda incorporate the teachings of Hunt, and applying the pattern identifier device taught by Hunt to provide the graphical user interface on the display in order to allow the user input pattern number for generating the series pattern of the time series data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Takeda according to the relied-upon teachings of Hunt to obtain the invention as specified in claim.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al  (U.S. Patent Application Publication 2020/0150159 A1) in view of Xu et al (U.S. Patent Application Publication 2020/0174870 A1) in view of BATOUKOV et al (U.S. Patent Application Publication 2019/0370610 A1) in view of Watanabe (U.S. Patent Application Publication 2013/0151556 A1).

	Regarding claim 7, the combination of Takeda in view of Xu in view of BATOUKOV discloses everything claimed as applied above (see claim 4).
	However, Takeda does not specifically disclose further comprising: 
a search result extracting unit that searches the series pattern candidates using a search query for a candidate satisfying a predetermined threshold among the series pattern candidates and causes the display unit to display the candidate satisfying the predetermined threshold.
In the similar field of endeavor, Watanabe discloses (Abstract, for each performance part, a database stores therein a plurality of part performance data.  The part performance data for each part includes a sound generation pattern and tone data corresponding thereto.  A query pattern indicative of a sound generation pattern to be made an object of search is input by a user.  A search is made through the database for part performance data including a sound generation pattern matching the query pattern.  In response to a user's operation, one part performance data is identified from among searched-out results, and the sound generation pattern of the identified part performance data is instructed as a new query pattern …) further comprising: 
a search result extracting unit that (Paragraph [0050], FIG. 1 is a schematic diagram showing a general setup of a music data creation system 100 according to the first embodiment of the present invention.  The music data creation system 100 includes a rhythm input device 10 and an information processing device (sound data processing device) 20, and the rhythm input device 10 and the information processing device (sound data processing device) 20 are communicatably interconnected via communication lines … The rhythm input device 10 is used also as an operation device for the user to input a desired sound generation pattern as a searching query pattern; paragraph [0054], FIG. 2 is a schematic view of the rhythm input device 10.  The rhythm input device 10 includes, as the input means, the keyboard 11 and input pads 12 … The high-pitch key range is for use as a phrase inputting range keyboard 11c with which the part of a melodic phrase comprising a time series of single notes (single-note-based phrase part) is associated) searches the series pattern candidates using a search query for a candidate satisfying a predetermined threshold among the series pattern candidates (Paragraph [0079], the automatic accompaniment database 221 comprises separate tone data sets and automatic accompaniment data sets corresponding to a plurality of performance parts, and a plurality of tables for managing information of the respective data … The predetermined range is represented by the number of tone patterns when arranged in ascending order of degrees of similarity between the compared two patterns, and such a predetermined range is stored in the storage section 22 and may be made changeable via the operation section 25.  Namely, the wider the predetermined rage, the more tone data sets the search section 216 identifies from among the searched-out results; thus, if the predetermined range is narrow, the search section 216 identifies, from among the searched-out results, only tone data sets having a high degree of similarity.  For example, if the user wants to obtain searched-out results closer to the input rhythm pattern (searching query pattern), it is only necessary to set the predetermined range to a narrower range so that it becomes easier to obtain desired searched-out results) and causes the display unit to display the candidate satisfying the predetermined threshold (Paragraph [0055], the information processing device 20 identifies a bass tone data set having a rhythm pattern identical to or falling within a predetermined range of similarity to the input rhythm pattern, and then the information processing device 20 displays the thus-identified bass tone data set as a searched-out result; paragraph [0129], in displaying the searched-out results, the control section 21 displays the respective names of the tone data sets and related information in the ascending order of the similarity).
Takeda and Watanabe are analogous art because both pertain to utilize the method for processing the time series data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the anomaly detection device taught by Takeda incorporate the teachings of Watanabe, and applying the information processing device taught by Watanabe to have the management information of the respective data and provide the performance range for identifying the series data having a degree of similarity in order to generate the satisfied results. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Takeda according to the relied-upon teachings of Watanabe to obtain the invention as specified in claim.

	Regarding claim 8, the combination of Takeda in view of Xu in view of BATOUKOV in view of Watanabe discloses everything claimed as applied above (see claim 7).
	However, Takeda does not specifically disclose further comprising: 
a search query generating unit that calculates dissimilarity between the series pattern candidates and generates the search query for searching for a series pattern in which a size of dissimilarity is less than or equal to a predetermined threshold.
In the similar field of endeavor, Watanabe discloses further comprising: 
a search query generating unit that (FIGS. 1 and 3; the information processing device 20 searches through the database, storing therein a plurality of tone data sets having different rhythm patterns, for a tone data set having a rhythm pattern identical or most similar to a rhythm pattern input via the rhythm input device 10 and converts the searched-out tone data set into sounds to audibly output the converted sounds.  At that time, the information processing device 20 repetitively reproduces the sounds based on the searched-out tone data set) calculates dissimilarity between the series pattern candidates and generates the search query for searching for a series pattern in which a size of dissimilarity is less than or equal to a predetermined threshold (Paragraph [0079], the automatic accompaniment database 221 comprises separate tone data sets and automatic accompaniment data sets corresponding to a plurality of performance parts, and a plurality of tables for managing information of the respective data … The predetermined range is represented by the number of tone patterns when arranged in ascending order of degrees of similarity between the compared two patterns, and such a predetermined range is stored in the storage section 22 and may be made changeable via the operation section 25.  Namely, the wider the predetermined rage, the more tone data sets the search section 216 identifies from among the searched-out results; thus, if the predetermined range is narrow, the search section 216 identifies, from among the searched-out results, only tone data sets having a high degree of similarity.  For example, if the user wants to obtain searched-out results closer to the input rhythm pattern (searching query pattern), it is only necessary to set the predetermined range to a narrower range so that it becomes easier to obtain desired searched-out results. Thus, the size of dissimilarity of the pattern is calculated when the degrees of similarity between the compared two patterns is less than the predetermined range).
Takeda and Watanabe are analogous art because both pertain to utilize the method for processing the time series data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the anomaly detection device taught by Takeda incorporate the teachings of Watanabe, and applying the information processing device taught by Watanabe to have the management information of the respective data and provide the performance range for identifying the series data having a degree of similarity in order to generate the satisfied results. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Takeda according to the relied-upon teachings of Watanabe to obtain the invention as specified in claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/           Primary Examiner, Art Unit 2616